Case: 3:20-cv-00112-GHD-JMV Doc #: 24 Filed: 06/03/21 1 of 1 PagelD #: 606

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION
JIMMIE LOU HOLLAND PLAINTIFF
NO. 3:20CV00112-GHD-JMV
ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY DEFENDANT

ORDER ADOPTING REPORT AND RECOMMENDATIONS

Upon consideration of the record of this case, the Court finds the Report and
Recommendations (“R&R”) of the United States Magistrate Judge dated May 11, 2021, were on
that date duly filed; the parties were duly notified; more than fourteen days have elapsed since
notice of said R&R; and no objection thereto has been filed or served by any party. The Court is

of the opinion that the R&R should be approved and adopted as the opinion of the Court.
It is, therefore, ORDERED:

1. That the R&R of the United States Magistrate Judge dated May 11, 2021, is approved

and adopted as the opinion of the Court.

2. That the final decision of the Commissioner of the Social Security Administration is
affirmed, and a ny a with this order will be entered.

= —_—
This, the — day of June, 2021.

a
| The, H, tus pyre

U.S. DISTRICT JUDGE

 
